PER CURIAM.
Cleveland Nelson appeals the district court’s orders denying relief on Nelson’s Fed.R.Crim.P. 41(e) motion for return of property and denying his motion for reconsideration. See United States v. Nelson, No. CR-94-57 (E.D.N.C. June 24, 2003; Aug. 18, 2003). We have reviewed the record and find no reversible error because Nelson had notice of the contested forfeiture no later than April 1995, more than six years before he filed the Rule 41(e) motion. See 28 U.S.C. § 2401(a) (2000); United States v. Minor, 228 F.3d 352, 359 (4th Cir.2000). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED